Case 0:19-cv-62167-XXXX Document 1 Entered on FLSD Docket 08/28/2019 Page 1 of 8



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                   CASE: ___________________


   ERIC VENEY and
   DONOVAN CAMPBELL,

          Plaintiffs,

   vs.

   PHO FLORIDA & GRILL, LLC,
   a Florida Limited Liability Company, and
   THO TRAN, in his individual capacity,

         Defendants.
   _____________________________________/


                        COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiffs, ERIC VENEY and DONOVAN CAMPBELL, sue Defendants, PHO

  FLORIDA & GRILL, LLC, a Florida Limited Liability Company, and THO TRAN, in his

  individual capacity (collectively referred to as “Defendants”) and alleges:

         1.      This is an action for minimum wage, overtime compensation, tip sharing, liquidated

  damages, reasonable attorneys fees and costs, and other relief under the Fair Labor Standards Act

  29 U.S.C. § 201, et seq.

                                       Jurisdiction and Venue

         2.      The Court has jurisdiction over Plaintiff’s claims pursuant to 29 U.S.C. § 216(b);

  28 U.S.C. §1331; 28 U.S.C. §1337; and 28 U.S.C. §1343. The Court has authority to grant

  declaratory relief under the FLSA pursuant to 28 U.S.C. § 2201 et seq.

         3.      Venue is proper pursuant to 28 U.S.C. §1331 as Plaintiff was employed within the

  Southern District of Florida by Defendant; Defendant at all material times conducted business in
Case 0:19-cv-62167-XXXX Document 1 Entered on FLSD Docket 08/28/2019 Page 2 of 8



  the Southern District of Florida; and/or pursuant to 28 U.S.C. §§ 1391(b) and (c), because the acts

  that gave rise to the Plaintiff’s claims occurred within the Southern District of Florida and because

  Defendant is subject to personal jurisdiction therein.

                                                 Parties

         4.      At all times material hereto, Plaintiff, ERIC VENEY, is an individual over eighteen

  years of age, otherwise sui juris, a resident of the State of Florida, and an “employee” of Defendant

  as defined by the FLSA.

         5.      Plaintiff, ERIC VENEY, was employed by Defendant from May 8, 2018 until

  August 2019 as a cook that performed routine manual, mechanical, and physical work for

  Defendant in Broward County, Florida without any managerial duties or functions.

         6.      At all times material hereto, Plaintiff, DONOVAN CAMPBELL, is an individual

  over eighteen years of age, otherwise sui juris, a resident of the State of Florida, and an “employee”

  of Defendant as defined by the FLSA.

         7.      Plaintiff, DONOVAN CAMPBELL, was employed by Defendant from May 20,

  2018 until August 2019 as a tipped busser, server/waiter for Defendant in Broward County, Florida

  without any managerial duties or functions.

         8.      Defendant, PHO FLORIDA & GRILL, LLC, was and is a Florida Limited Liability

  Company with its principal place of business in Broward County, Florida, was an enterprise

  covered by the FLSA, engaged in commerce as a restaurant, was Plaintiff’s “employer” as defined

  by 29 U.S.C. § 203(r) and 203 (s), and engaged along with its employees in interstate commerce

  and/or utilizes goods in the flow of commerce across state lines.

         9.      At all times material hereto, Defendant, THO TRAN, is an individual over eighteen

  years of age, is otherwise sui juris, is a resident of the State of Florida, and an “employee” of the
Case 0:19-cv-62167-XXXX Document 1 Entered on FLSD Docket 08/28/2019 Page 3 of 8



  Defendant as defined by the FLSA.

         10.        Defendant, THO TRAN, was and continues to be an Officer/Director of Defendant

  PHO FLORIDA & GRILL, LLC. At all times material hereto, Defendant, THO TRAN, was acting

  in the interests of the corporate Defendants and responsible for its pay policies and compliance

  with the Fair Labor Standards Act.

                                            General Allegations

         11.        Plaintiffs performed work directly essential to the business performed by Defendant

  PHO FLORIDA & GRILL, LLC, and Defendants PHO FLORIDA & GRILL, LLC, and THO

  TRAN failed to pay Plaintiffs the full and proper minimum wage and overtime wages for all hours

  worked in excess of forty (40) within a work week in violation of 29 U.S.C. §§ 201-209.

         12.        Defendants and Defendants’ owners and managers have taken employee tips in

  violation of 29 U.S.C. §201-209; See, 203(m)(2)(B), mandating “An employer may not keep tips

  received by its employees for any purposes, including allowing managers or supervisors to keep

  any portion of employees’ tips, regardless of whether or not the employer takes a tip credit.”

  Defendants failed to pay full and proper employee tip money or share same among tipped

  employees such as Plaintiff DONOVAN CAMPBELL.

         13.        Defendants, PHO FLORIDA & GRILL, LLC, a Florida Limited Liability

  Company, and THO TRAN, have knowingly and willfully refused to pay Plaintiff their legally-

  entitled wages.

         14.        The records, if any, concerning the date range of Plaintiffs’ employment, the

  number of hours Plaintiff actually worked, and the compensation actually paid to Plaintiffs are in

  the possession and/or control of Defendants.

         15.        Plaintiffs have complied with all conditions precedent to bringing this suit, or same
Case 0:19-cv-62167-XXXX Document 1 Entered on FLSD Docket 08/28/2019 Page 4 of 8



  have been waived or abandoned.

          16.     Plaintiffs have retained the services of the undersigned and is obligated to pay for

  the legal services provided.


                             COUNT I – CLAIM OF ERIC VENEY
                           Violations of FLSA, Overtime Compensation

          Plaintiff realleges and reavers the allegations of Paragraphs 1 through 16 as fully set forth

  herein, and further alleges:

          17.     Plaintiff's employment with Defendants was based on an hourly rate of pay.

          18.     From the first week of employment with Defendant and through to the last, Plaintiff

  worked in excess of 40 hours per week for which he was not compensated at the statutory rate of

  time and one-half.

          19.     Plaintiff was entitled to be paid at the rate of time and one-half for all hours he

  worked in excess of the maximum hours provided for in the FLSA.

          20.     Defendants willfully and intentionally refused to pay Plaintiff straight time wages

  and overtime wages as required by the law of the United States as set forth above and remains

  owing Plaintiff these overtime wages and straight time for the time period specified above.

          21.     Defendants knew of and/or showed reckless disregard for the provision of the

  FLSA as evidenced by its failure to compensate Plaintiff at the statutory rate of time and one-half

  for all hours he worked in excess of forty (40) hours per week when it knew or should have known

  such was due.

          22.     Defendants failed to properly disclose or apprize Plaintiff of his rights under the

  FLSA.

          23.     Defendants knew of and/or showed reckless disregard for the provision of the
Case 0:19-cv-62167-XXXX Document 1 Entered on FLSD Docket 08/28/2019 Page 5 of 8



  FLSA as evidenced by its failure to compensate Plaintiff at the statutory rate of time and one-half

  for all hours she worked in excess of forty (40) hours per week when it knew or should have known

  such was due.

         24.      As a direct and proximate result of the willful disregard of the FLSA by Defendants,

  Plaintiff is entitled to liquidated damages.

         25.      Due to the intentional, willful, and unlawful acts of Defendants, Plaintiff has

  suffered lost wages, plus an equal amount as liquidated

  damages.

         26.      Plaintiff is entitled to an award of reasonable attorney's fees and costs pursuant to

  29 U.S.C. §216(b).

         Wherefore, the Plaintiff respectfully requests that judgment be entered in his favor against

  Defendants, PHO FLORIDA & GRILL, LLC, a Florida Limited Liability Company, and THO

  TRAN, in his individual capacity, jointly and severally, declaring, pursuant to 28 U.S.C. §2201

  and 2202, that the acts and practices complained of herein are in violation of the maximum hour

  provision of the FLSA, awarding awarding Plaintiff backpay, overtime compensation, liquidated

  damages, reasonable attorney's fees and costs and expenses of this litigation pursuant to 29 U.S.C.

  §216(b); post judgment interest; and Ordering any other further relief this Court deems to be just

  and proper, and Plaintiff hereby demands a trial by jury on all issues so triable.

                      COUNT II – CLAIM OF DONOVAN CAMPBELL
      Violations of FLSA, Minimum Wage, Overtime Compensation, Tip Pool Violations

         Plaintiff realleges and reavers the allegations of Paragraphs 1 through 16 as fully set forth

  herein, and further alleges:

         27.      Plaintiff's employment with Defendants was based on an hourly rate of pay.

         28.      From the first week of employment with Defendant and through to the last, Plaintiff
Case 0:19-cv-62167-XXXX Document 1 Entered on FLSD Docket 08/28/2019 Page 6 of 8



  worked in excess of 40 hours per week for which he was not compensated at the statutory rate of

  time and one-half.

          29.   Plaintiff was entitled to be paid at the rate of time and one-half for all hours he

  worked in excess of the maximum hours provided for in the FLSA.

          30.   Defendants willfully and intentionally refused to pay Plaintiff minimum wages,

  straight time wages and overtime wages as required by the law of the United States as set forth

  above and remains owing Plaintiff these overtime wages and straight time for the time period

  specified above.

          31.   Defendants knew of and/or showed reckless disregard for the provision of the

  FLSA as evidenced by its failure to compensate Plaintiff minimum wages and at the statutory rate

  of time and one-half for all hours he worked in excess of forty (40) hours per week when it knew

  or should have known such was due.

          32.   Defendants failed to properly disclose or apprize Plaintiff of his rights under the

  FLSA.

          33.   Defendants knew of and/or showed reckless disregard for the provision of the

  FLSA as evidenced by its failure to compensate Plaintiff minimum wages and at the statutory rate

  of time and one-half for all hours she worked in excess of forty (40) hours per week when it knew

  or should have known such was due.

          34.   Defendants did not satisfy the requirements of 29 U.S.C. § 203(m) and § 531.35

  during the Relevant Time Period and thus cannot apply Class Members’ tips towards satisfaction

  of Defendants’ minimum and overtime wage obligation, and must therefore pay Plaintiff and Class

  Members the full minimum wage for each hour worked up to forty per workweek and full overtime

  wage for each hour worked in excess of forty per workweek.
Case 0:19-cv-62167-XXXX Document 1 Entered on FLSD Docket 08/28/2019 Page 7 of 8



         35.     Because of the institution and maintenance of the illegal tip-sharing violations, and

  excessive sidework during the Relevant Time Period, which Defendants knew of or showed

  reckless disregard for the matter of whether its conduct was prohibited by statute, Defendants

  willfully engaged in practices that denied Plaintiff the applicable minimum and overtime wage

  under the FLSA and FMWA.

         36.     As a direct and proximate result of the willful disregard of the FLSA by Defendants,

  Plaintiff is entitled to liquidated damages.

         37.     Defendants willfully and intentionally forced Plaintiff and those similarly situated

  to participate in an illegal tip-sharing scheme in which they were required to share their tips with

  non-tipped employees.

         38.     By requiring Plaintiff and those similarly situated to share their tips with non-tipped

  employees, Defendants cannot claim the tip credit and therefore owe Plaintiff and those similarly

  situated the full minimum wage for each hour worked up to forty per workweek.

         39.     Due to the intentional, willful, and unlawful acts of Defendants, Plaintiff has

  suffered lost wages, plus an equal amount as liquidated damages.

         40.     Plaintiff is entitled to an award of reasonable attorney's fees and costs pursuant to

  29 U.S.C. §216(b).

         Wherefore, the Plaintiff respectfully requests that judgment be entered in his favor against

  Defendants, PHO FLORIDA & GRILL, LLC, a Florida Limited Liability Company, and THO

  TRAN, in his individual capacity, jointly and severally, declaring, pursuant to 28 U.S.C. §2201

  and 2202, that the acts and practices complained of herein are in violation of tip-pool, minimum

  wage, and maximum hour provision of the FLSA, awarding Plaintiff backpay, overtime

  compensation, liquidated damages, reasonable attorney's fees and costs and expenses of this
Case 0:19-cv-62167-XXXX Document 1 Entered on FLSD Docket 08/28/2019 Page 8 of 8



  litigation pursuant to 29 U.S.C. §216(b); post judgment interest; and Ordering any other further

  relief this Court deems to be just and proper, and Plaintiff hereby demands a trial by jury on all

  issues so triable.



  Dated: August 28, 2019

                                                   Respectfully submitted,


                                                   By:     /s/ Daniel B. Reinfeld
                                                           DANIEL B. REINFELD, ESQ.
                                                           Florida Bar No.: 174815
                                                           DANIEL B REINFELD PA
                                                           Attorneys for Plaintiff
                                                           2450 Hollywood Blvd., Suite 706
                                                           Hollywood, FL 33020
                                                           Telephone: (954) 923-6110
                                                           Facsimile: (954) 628-5054
                                                           E-Mail: dan@reinfeldlaw.com
